Exhibit 10.1

 

Execution Version

 

OMNIBUS AGREEMENT

 

by and among

 

PLAINS GP HOLDINGS, L.P.,

 

PAA GP HOLDINGS LLC,

 

PLAINS ALL AMERICAN PIPELINE, L.P.,

 

PAA GP LLC,

 

PLAINS AAP, L.P.,

 

and

 

PLAINS ALL AMERICAN GP LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1

 

 

DEFINITIONS

 

 

 

 

1.1

Definitions

1

1.2

Construction

1

 

 

 

 

ARTICLE 2

 

 

EXPENSE REIMBURSEMENT

 

 

 

 

2.1

Reimbursement Obligations

2

2.2

Invoices and Payment

2

2.3

Dispute Regarding Calculation of Costs

2

 

 

 

 

ARTICLE 3

 

 

AGREEMENTS RELATED TO GOVERNANCE

 

 

 

 

3.1

Issuance of PAGP Class C Shares

3

3.2

Further Assurances

3

 

 

 

 

ARTICLE 4

 

 

AGREEMENTS RELATED TO ECONOMIC ALIGNMENT

 

 

 

 

4.1

Intention of the Parties

3

4.2

Agreements with Respect to Future Equity Issuances

4

4.3

Agreements with Respect to Future Debt Financing

5

4.4

Agreements with Respect to Future Transfers of PAA Common Units by PAGP

5

4.5

Agreements Related to Restrictions on AAP Redemptions

5

 

 

 

 

ARTICLE 5

 

 

TERMINATION

 

 

 

 

5.1

Mutual Termination

6

5.2

Renegotiation Upon Trigger Event

6

5.3

Effect of Termination

6

 

 

 

 

ARTICLE 6

 

 

MISCELLANEOUS

 

 

 

 

6.1

Choice of Law; Submission to Jurisdiction

6

6.2

Notices

6

 

i

--------------------------------------------------------------------------------


 

6.3

Entire Agreement; Supersedure

7

6.4

Effect of Waiver of Consent

7

6.5

Amendment or Modification

7

6.6

Assignment

7

6.7

Counterparts

7

6.8

Severability

7

6.9

Further Assurances

7

6.10

Withholding or Granting of Consent

7

6.11

U.S. Currency

8

6.12

Laws and Regulations

8

6.13

Negation of Rights of Third Parties

8

6.14

Successors

8

6.15

No Recourse Against Officers or Directors

8

6.16

Legal Compliance

8

 

 

 

Exhibit A — Defined Terms

 

 

ii

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (this “Agreement”) is entered into this 15th day of
November, 2016 (the “Effective Date”), by and among Plains GP Holdings, L.P., a
Delaware limited partnership (“PAGP”), PAA GP Holdings LLC, a Delaware limited
liability company (“PAGP GP”), Plains All American Pipeline, L.P., a Delaware
limited partnership (“PAA”), PAA GP LLC, a Delaware limited liability company
(“PAA GP”), Plains AAP, L.P., a Delaware limited partnership (“AAP,” together
with PAGP, PAGP GP and their direct and indirect subsidiaries (other than
members of the GP LLC Group), the “PAGP Entities”) and Plains All American GP
LLC, a Delaware limited liability company (“GP LLC,” together with PAA GP, PAA
and their direct and indirect subsidiaries (other than AAP), the “GP LLC
Group”).  The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.” Capitalized terms not
otherwise defined below have the meanings ascribed to such terms as set forth on
Exhibit A to this Agreement.

 

R E C I T A L S

 

The Parties hereto desire, by their execution of this Agreement, to evidence the
terms and conditions pursuant to which (i) PAA will agree to reimburse certain
expenses incurred by  the other Parties hereto, (ii) the Parties shall cooperate
with respect to certain actions with the goal of maintaining economic alignment
between PAA, AAP and PAGP and (iii) the Parties shall cooperate with respect to
certain actions with the goal of providing holders of PAA Common Units the right
to vote, on a pro rata basis with holders of PAGP Class A Shares and PAGP
Class B Shares, on the election of directors of PAGP GP.

 

A G R E E M E N T S

 

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1                               Definitions.  The definitions listed on
Exhibit A shall be for all purposes, unless otherwise clearly indicated to the
contrary, applied to the terms used in this Agreement.

 

1.2                               Construction.  Unless the context requires
otherwise:  (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa;
(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the terms “include,” “includes,” “including” or words of like
import shall be deemed to be followed by the words “without limitation;” and
(d) the terms “hereof,” “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE 2
EXPENSE REIMBURSEMENT

 

2.1                               Reimbursement Obligations.

 

(a)                                 Reimbursement for Expenses.  Subject to
Section 4.3, it is contemplated that all direct and indirect expenses of the
Parties hereto, other than income taxes payable by PAGP or its subsidiaries
(other than PAA and its subsidiaries), incurred from and after the date hereof
will be paid by PAA, including, without limitation, obligations to withhold
taxes. Except for income taxes of PAGP and its subsidiaries (other than PAA and
its subsidiaries), which will be paid solely and exclusively by PAGP or such
applicable subsidiary from the funds of PAGP or such subsidiary, subject to the
first sentence of this Section 2.1(a), to the extent any Party hereto other than
PAA incurs or pays any direct or indirect expenses or expenditures on behalf of
any such Party, PAA hereby agrees to reimburse such Party for such expenses and
expenditures.  Without limiting the foregoing, PAA hereby agrees to reimburse
the other Parties hereto for any expenses and expenditures incurred or paid as a
result of PAGP being a publicly traded entity, including expenses associated
with (i) compensation for directors of PAGP GP, (ii)  director and officer
liability insurance, (iii) listing on the New York Stock Exchange, (iv) investor
relations, (v) legal, (vi) tax, (vii) financial advisor services and
(viii) accounting.  The aggregate amount payable by PAA to the other Parties
hereto pursuant to this Section 2.1(a) with respect to a given period of time
shall be referred to herein as the “Expense Reimbursement Fee.”  The obligation
of PAA to reimburse the other Parties hereto pursuant to this
Section 2.1(a) shall not be subject to any monetary limitation.

 

(b)                                 Parties’ Intent.  The primary purposes of
this Agreement are to maintain effective and efficient management and
administrative processes and procedures for the benefit of all Parties, and to
maintain economic alignment between PAA, AAP and PAGP.  It is not the intention
of the Parties for any Party to receive double reimbursement of any expenses or
to generate profit as a result of the reimbursement provisions of this
Agreement.

 

2.2                               Invoices and Payment.  PAA shall reimburse a
Party within five (5) days after receipt of an invoice and related support for
any Expense Reimbursement Fee from such Party or on such Party’s behalf from any
other Party hereto.

 

2.3                               Dispute Regarding Calculation of Costs. 
Should there be a dispute over the calculation of any Expense Reimbursement Fee,
or the calculation of any other fee, reimbursement or allocation hereunder, GP
LLC, on behalf of PAA, and PAGP GP, on behalf of any other Party hereto, shall
first attempt to resolve such dispute, acting diligently and in good faith,
using the past practices of such Parties and documentary evidence of costs as
guidelines for such resolution.  If GP LLC, on behalf of PAA, and PAGP GP, on
behalf of any other Party hereto, are unable to resolve any such dispute within
thirty days of the dispute arising, or such additional time as may be reasonable
under the circumstances in the sole discretion of GP LLC and PAGP GP, unless the
Parties agree to an alternative dispute resolution process, the dispute shall be
referred to the Conflicts Committee of PAA and the Conflicts Committee of PAGP
for resolution.  The Parties agree that the Conflicts Committee of PAA and the
Conflicts Committee of PAGP, respectively, shall have the authority to settle
any such dispute, in their sole discretion, recognizing that it is the intent of
all Parties that the dispute be resolved on a fair and reasonable basis.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3
AGREEMENTS RELATED TO GOVERNANCE

 

3.1                               Issuance of PAGP Class C Shares.  It is the
intention of the Parties that the total number of PAGP Class C Shares that are
issued by PAGP and reflected as outstanding on the books and records of PAGP
shall at all times equal the sum of (x) the number of PAA Common Units
outstanding and held by Persons other than AAP and (y) the number of Other PAA
Voting Units outstanding and held by Persons other than AAP.  It is also the
intention of the Parties that all such issued and outstanding PAGP Class C
Shares shall be held by PAA.  Accordingly:

 

(a)                                 In the event of any issuance of PAA Common
Units or Other PAA Voting Units by PAA to any Person other than AAP, PAGP shall
promptly issue a corresponding number of PAGP Class C Shares to PAA for no
additional consideration.

 

(b)                                 In the event of any redemption of AAP
Class A Units for PAA Common Units in accordance with Section 7.11 of the AAP
Partnership Agreement, PAGP shall promptly issue a number of PAGP Class C Shares
to PAA equal to the number of PAA Common Units distributed by AAP in redemption
of such AAP Class A Units for no additional consideration. In the event of any
other transfer of PAA Common Units by AAP or PAGP, which results in PAGP or AAP
not directly or indirectly owning such PAA Common Units, PAGP shall promptly
issue a number of PAGP Class C Shares to PAA equal to the number of PAA Common
Units so transferred for no additional consideration.

 

(c)                                  In the event of any repurchase, forfeiture
or cancellation of any PAA Common Units or Other PAA Voting Unit (other than any
PAA Common Units or Other PAA Voting Units held by AAP), then PAA shall promptly
surrender to PAGP for cancellation a corresponding number of PAGP Class C Shares
for no additional consideration.

 

(d)                                 PAGP shall not, without the prior consent of
PAA, issue to any Person other than PAA, any PAGP Class C Shares.  PAA shall
not, without the prior consent of PAGP, transfer to any Person any PAGP Class C
Shares.

 

3.2                               Further Assurances.  To the extent that,
notwithstanding the Parties’ compliance with the covenants in Section 3.1 and
the covenants set forth in Section 4.7 of the Simplification Agreement the total
number of PAGP Class C Shares that are issued by PAGP and reflected as
outstanding on the books and records of PAGP do not equal the number of PAA
Common Units outstanding and held by Persons other than AAP, the Parties shall
cooperate and use reasonable best efforts to effectuate the intent of
Section 3.1.

 

ARTICLE 4
AGREEMENTS RELATED TO ECONOMIC ALIGNMENT

 

4.1                               Intention of the Parties.  It is the intention
of the Parties that (a) the total number of PAGP Class A Shares that are issued
by PAGP and reflected as outstanding on the books and records of PAGP shall at
all times equal the number of AAP Class A Units held by PAGP and its wholly
owned subsidiaries and (b) the number of PAA Common Units held by AAP shall at
all times equal the sum of (i) the total number of AAP Class A Units that are
issued by AAP and reflected as outstanding on the books and records of AAP and
(ii) the number of AAP Class A

 

3

--------------------------------------------------------------------------------


 

Units that are issuable to the holders of AAP Vested Units and AAP Earned Units
(upon vesting thereof) in connection with the conversion of such units pursuant
to Section 7.10 of the AAP Partnership Agreement.

 

4.2                               Agreements with Respect to Future Equity
Issuances.

 

(a)                                 Issuances of PAGP Class A Shares in
Offerings.  In connection with any future public or private offering and sale of
PAGP Class A Shares (each offering, a “PAGP Offering”) by PAGP:

 

(i)                                     AAP agrees to issue and sell to PAGP,
and PAGP agrees to purchase from AAP, a number of AAP Class A Units equal to the
number of PAGP Class A Shares sold in such PAGP Offering. The price to be paid
by PAGP for the AAP Class A Units purchased in connection with the sale of PAGP
Class A Shares in any PAGP Offering will be the net proceeds (after deducting
underwriting or selling discounts or commissions and any other fees and
expenses) received by PAGP for the sale of PAGP Class A Shares therein (such
aggregate amount, the “Offering Proceeds”); and

 

(ii)                                  Immediately following the purchase and
sale of the AAP Class A Units in accordance with Section 4.2(a)(i), PAA agrees
to issue and sell to AAP, and AAP agrees to purchase from PAA, a number of PAA
Common Units equal to the number of AAP Class A Units sold in the purchase and
sale contemplated by Section 4.2(a)(i).  The price to be paid by AAP for the PAA
Common Units purchased in connection with the sale of AAP Class A Units in
accordance with Section 4.2(a)(i) will be the Offering Proceeds.

 

(b)                                 Issuances of PAGP Class A Shares pursuant to
Employee Benefit Plans.  If PAGP (or PAGP GP on behalf of PAGP) makes any award
of PAGP Class A Shares or Derivative Shares in connection with any Employee
Benefit Plans:

 

(i)                                     AAP agrees to issue and sell to PAGP,
and PAGP agrees to purchase from AAP, upon the earlier of the issuance of any
such PAGP Class A Shares or the exercise or vesting of such Derivative Shares, a
number of AAP Class A Units equal to the number of PAGP Class A Shares issued
pursuant to such award (after any applicable netting for tax withholding
purposes), for such consideration, if any, received by PAGP from the recipient
of any such award (the “Award Consideration”); and

 

(ii)                                  Immediately following the issuance and
sale of AAP Class A Units in accordance with Section 4.2(b)(i), PAA agrees to
issue and sell to AAP, and AAP agrees to purchase from PAA, a number of PAA
Common Units equal to the number of AAP Class A Units issued pursuant to
Section 4.2(b)(i), for the applicable Award Consideration, if any.

 

(c)                                  Issuances of AAP Class A Units upon AAP
Class B Units becoming Earned; Forfeitures on Forfeiture of AAP Class B Units.

 

(i)                                     If, after the date of this Agreement,
any AAP Class B Unit issued and outstanding as of the date of this Agreement
that is not an AAP Earned Unit as of the date of this Agreement becomes an AAP
Earned Unit in accordance with the AAP Partnership Agreement, PAA shall issue to
AAP a number of PAA Common Units equal to the product of

 

4

--------------------------------------------------------------------------------


 

(x) the number of AAP Class B Units that have become AAP Earned Units multiplied
by (y) the Stipulated Conversion Factor, for no additional consideration.

 

(ii)                                  If, after the date of this Agreement, any
AAP Class B Unit that is an AAP Earned Unit is forfeited pursuant to the terms
of the applicable Class B Restricted Unit Agreement or otherwise cancelled by
AAP (other than in connection with any conversion of such AAP Class B Units into
AAP Class A Units in accordance with Section 7.10 of the AAP Partnership
Agreement), then AAP shall promptly surrender to PAA for cancellation, for no
additional consideration and effective as of the date of such forfeiture or
cancellation, a number of PAA Common Units equal to the product of (x) the
number of AAP Class B Units so forfeited or cancelled multiplied by (y) the
Stipulated Conversion Factor.

 

4.3                               Agreements with Respect to Future Debt
Financing.

 

(a)                                 In connection with any future incurrence of
indebtedness by PAGP, as permitted by Section 7.6 of the PAA Partnership
Agreement, PAGP may lend the proceeds of such indebtedness to AAP, which shall
then lend the proceeds to PAA, in each case on substantially the same terms
(including with respect to interest expenses and fees) as the terms on which
PAGP incurred the indebtedness.

 

(b)                                 In the event that PAGP elects to lend the
proceeds of indebtedness it incurs in accordance with Section 4.3(a), PAA shall
reimburse any fees and expenses incurred by PAGP and AAP in connection with the
incurrence of such indebtedness; provided, however, that PAA’s reimbursement
obligations to each of PAGP and AAP shall be net of amounts paid to PAGP by AAP,
and to AAP by PAA, as fees and expenses (including interest expenses) of the
borrowings in accordance with Section 4.3(a).  PAA shall have no obligation
pursuant to this Section 4.3(b) to reimburse (directly or through AAP) or
otherwise bear any fees or expenses more than one time.

 

(c)                                  PAA shall have no obligation pursuant to
this Agreement (including Section 2.1) to reimburse the fees and expenses,
including interest expenses, incurred by PAGP in connection with any
indebtedness incurred by PAGP other than indebtedness incurred to fund loans to
AAP and PAA in accordance with Section 4.3(a).

 

4.4                               Agreements with Respect to Future Transfers of
PAA Common Units by PAGP.  PAGP shall not, and shall not permit any of its
subsidiaries (including AAP) to, directly or indirectly transfer to any Person,
any PAA Common Units if the effect of such transfer would be to decrease PAGP’s
direct or indirect economic interest in such PAA Common Units unless, in
connection with such transfer, PAGP promptly redeems a corresponding number of
PAGP Class A Shares for the same consideration received by PAGP upon the
transfer of such PAA Common Units.  For the avoidance of doubt, any redemption
of AAP Class A Units in exchange for PAA Common Units in accordance with
Section 7.11 of the AAP Partnership Agreement shall not result in a decrease in
PAGP’s direct or indirect economic interest in PAA Common Units and shall be
permitted by this Section 4.4.

 

4.5                               Agreements Related to Restrictions on AAP
Redemptions.  Until the first anniversary of the date of this Agreement, without
the prior written consent of PAA, AAP shall

 

5

--------------------------------------------------------------------------------


 

not and GP LLC shall not and shall not permit AAP to, waive or amend any of the
restrictions set forth in Section 7.11(g) of the AAP Partnership Agreement.

 

ARTICLE 5
TERMINATION

 

5.1                               Mutual Termination.  Except as set forth in
Section 5.2, this Agreement shall remain in full force and effect until
terminated by mutual agreement of all Parties hereto.

 

5.2                               Renegotiation Upon Trigger Event.  Upon the
occurrence of any Trigger Event, each of the Parties hereto shall negotiate in
good faith with respect to the necessity and appropriateness of any amendments
to this Agreement necessary to preserve, to the extent possible, the original
intention of the Parties to maintain economic and governance alignment between
PAA, PAGP and AAP.  If, following 60 days of such good faith negotiations (or
any shorter period of time agreed by the Parties), the Parties are unable to
agree on the necessary amendments to this Agreement or that no such amendments
are necessary, then either PAA (on behalf of the GP LLC Parties) or PAGP (on
behalf of the PAGP Entities) may, subject to Section 5.3, terminate this
Agreement by written notice to the other Parties.

 

5.3                               Effect of Termination.  Section 4.2(c), this
Section 5.3 and any accrued but unpaid reimbursement obligations under Article 2
shall survive any termination in accordance with this Article 5 until all
obligations thereunder are satisfied or unless the Parties mutually agree
otherwise.  Notwithstanding the foregoing, in the event that this Agreement is
terminated pursuant to Section 5.2, each Party (other than PAA) shall within
five (5) days after termination of this Agreement refund to PAA (or reimburse
PAA for) (a) any Expense Reimbursement Fee paid by PAA on or after the
occurrence of any Trigger Event, and (b) any interest expense incurred by PAA
attributable to the Expense Reimbursement Fee described in Section 4.3(b).
Article 6 shall survive any termination of this Agreement unless the Parties
mutually agree otherwise.

 

 

ARTICLE 6
MISCELLANEOUS

 

6.1                               Choice of Law; Submission to Jurisdiction. 
This Agreement shall be subject to and governed by the laws of the State of
Texas.  Each Party hereby submits to the exclusive jurisdiction of the state and
federal courts in the State of Texas and to exclusive venue in Houston, Harris
County, Texas.

 

6.2                               Notices.  All notices or requests or consents
provided for or permitted to be given pursuant to this Agreement must be in
writing and must be given (a) by depositing same in the United States mail,
addressed to the Party to be notified, postpaid, and registered or certified
with return receipt requested, (b) by delivering such notice in person or (c) by
facsimile to such Party.  Notice given by personal delivery or mail shall be
effective upon actual receipt.  Notice given by facsimile shall be effective
upon actual receipt if received during the recipient’s normal business hours, or
at the beginning of the recipient’s next business day after receipt if not
received during the recipient’s normal business hours.  All notices to be sent
to a Party pursuant to this Agreement shall be sent to or made at the address
set forth below such Party’s signature to this

 

6

--------------------------------------------------------------------------------


 

Agreement, or at such other address as such Party may stipulate to the other
Parties by notice given in the manner provided in this Section 6.2.

 

6.3                               Entire Agreement; Supersedure.  This Agreement
constitutes the entire agreement of the Parties relating to the matters
contained herein, superseding all prior contracts or agreements among the
Parties, whether oral or written, relating to the matters contained herein.

 

6.4                               Effect of Waiver of Consent.  No Party’s
express or implied waiver of, or consent to, any breach or default by any Party
in the performance by such Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Party of the same or any other obligations of such Party
hereunder.  Failure on the part of a Party to complain of any act of any Party
or to declare any Party in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

 

6.5                               Amendment or Modification.  This Agreement may
be amended or modified from time to time only by the agreement of all the
Parties affected by any such amendment; provided, however, that PAGP and PAA may
not, without the prior approval of the Conflicts Committee of PAGP or the
Conflicts Committee of PAA, as applicable, agree to any amendment or
modification of this Agreement that, in the reasonable discretion of PAGP GP or
PAA GP, as applicable, will materially and adversely affect the holders of
equity interests of PAGP or PAA, as applicable.

 

6.6                               Assignment.  No Party shall have the right to
assign or delegate its rights or obligations under this Agreement without the
consent of the other Parties.

 

6.7                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all Parties had signed
the same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

 

6.8                               Severability.  If any provision of this
Agreement or the application thereof to any Party or circumstance shall be held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other Parties or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

6.9                               Further Assurances.  In connection with this
Agreement and all transactions contemplated by this Agreement, and prior to the
termination of this Agreement in accordance with its terms, each Party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.  The Parties further agree that, prior to
the termination of this Agreement in accordance with its terms, no Party shall
amend or consent to any amendment of the organizational documents of any Party
that would be inconsistent with the agreements in this Agreement, without the
prior written consent of the Parties.

 

6.10                        Withholding or Granting of Consent.  Unless the
consent or approval of a Party is expressly required not to be unreasonably
withheld (or words to similar effect), each Party

 

7

--------------------------------------------------------------------------------


 

may, with respect to any consent or approval that it is entitled to grant
pursuant to this Agreement, grant or withhold such consent or approval in its
sole and uncontrolled discretion, with or without cause, and subject to such
conditions as it shall deem appropriate.

 

6.11                        U.S. Currency.  All sums and amounts payable or to
be payable pursuant to the provisions of this Agreement shall be payable in coin
or currency of the United States of America that, at the time of payment, is
legal tender for the payment of public and private debts in the United States of
America.

 

6.12                        Laws and Regulations.  Notwithstanding any provision
of this Agreement to the contrary, no Party hereto shall be required to take any
act, or fail to take any act, under this Agreement if the effect thereof would
be to cause such Party to be in violation of any applicable law, statute,
rule or regulation.

 

6.13                        Negation of Rights of Third Parties.  The provisions
of this Agreement are enforceable solely by the Parties, and no limited partner
of PAGP or PAA or other Person shall have the right to enforce any provision of
this Agreement or to compel any Party to comply with the terms of this
Agreement.

 

6.14                        Successors.  This Agreement shall bind and inure to
the benefit of the Parties and to their respective successors and assigns.

 

6.15                        No Recourse Against Officers or Directors.  For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer or director of PAGP, PAGP GP, PAA, AAP,
PAA GP or GP LLC.

 

6.16                        Legal Compliance.  The Parties acknowledge and agree
that this Agreement, and all services provided under this Agreement, are
intended to comply with any and all laws and legal obligations and that this
Agreement should be construed and interpreted with this purpose in mind. In this
regard, the Parties specifically agree as follows:

 

(a)                                 The Parties will comply with all equal
employment opportunity requirements and other applicable employment laws. Where
a joint or combined action is required by the law in order to comply with an
employment obligation, the Parties will cooperate fully and in good faith to
comply with the applicable obligation.

 

(b)                                 The Parties agree that they will adhere to
the Fair Labor Standards Act of 1938, as amended, any comparable state law and
any law regulating the payment of wages or compensation.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first above written, to
be effective as of the Effective Date.

 

 

PAA GP HOLDINGS LLC

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

PLAINS GP HOLDINGS, L.P.

 

 

 

By: PAA GP Holdings LLC, its general partner

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

PLAINS AAP, L.P.

 

 

 

By: Plains All American GP LLC, its general partner

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

SIGNATURE PAGE TO OMNIBUS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PAA GP LLC

 

 

 

By: Plains AAP, L.P., its sole member

 

By: Plains All American GP LLC, its general partner

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

By: PAA GP LLC, its general partner

 

By: Plains AAP, L.P., its sole member

 

By: Plains All American GP LLC, its general partner

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

Address for Notice for all Parties:

 

 

 

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Facsimile No.: (713) 646-4313

 

 

SIGNATURE PAGE TO OMNIBUS AGREEMENT

 

--------------------------------------------------------------------------------

 


 

Exhibit A

 

DEFINED TERMS

 

“AAP” shall have the meaning set forth in the Preamble.

 

“AAP Class A Units” means Class A Units (as defined in the AAP Partnership
Agreement) representing limited partner interests in AAP.

 

“AAP Class B Units” means Class B Units (as defined in the AAP Partnership
Agreement) representing limited partner interests in AAP.

 

“AAP Earned Unit” means an “Earned Unit” as defined in the AAP Partnership
Agreement.

 

“AAP Partnership Agreement” means the Eighth Amended and Restated Limited
Partnership Agreement of AAP, dated as of the date hereof, as it may be amended,
modified, or supplemented from time to time.

 

“AAP Vested Unit” means a “Vested Unit” as defined in the AAP Partnership
Agreement.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Agreement” shall mean this Omnibus Agreement, as it may be amended, modified,
or supplemented from time to time.

 

“Award Consideration” shall have the meaning set forth in Section 4.2(b)(i).

 

“Class B Restricted Unit Agreement” has the meaning given to such term in the
AAP Partnership Agreement.

 

“Conflicts Committee” has the definition of such committee in the partnership
agreements of PAA and PAGP, as applicable.

 

“Derivative Shares” means any options, rights, warrants, appreciation rights,
tracking, profit or phantom interests or other derivative securities relating
to, convertible into or exchangeable for PAGP Class A Shares.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Employee Benefit Plan” means a plan, contract or arrangement providing for the
issuance of partnership interests in PAGP or any options, rights, warrants and
appreciation rights relating to partnership interests in PAGP to or for the
benefit of employees or directors of PAGP or any of its Affiliates.

 

A-1

--------------------------------------------------------------------------------


 

“Expense Reimbursement Fee” shall have the meaning set forth in Section 2.1(a).

 

“GP LLC” shall have the meaning set forth in the Preamble.

 

“GP LLC Group” shall have the meaning set forth in the Preamble.

 

“Offering Proceeds” shall have the meaning set forth in Section 4.2(a).

 

”Other PAA Voting Units” means any limited partner interest in PAA that is
generally entitled to vote together with the PAA Common Units as a class
pursuant to the PAA Partnership Agreement (as amended from time to time),
including the PAA Series A Preferred Units.  The number of Other PAA Voting
Units considered outstanding from time to time for purposes of this Agreement
shall, (a) with respect to the PAA Series A Preferred Units, equal the number of
PAA Common Units issuable as of such time assuming the conversion of all
outstanding PAA Series A Preferred Units at the then applicable Series A
Conversion Rate (as such term is defined in the PAA Partnership Agreement) and
(b) with respect to any other class of limited partner interest, equal the
number of PAA Common Units as would have the same voting power, in the
aggregate, as all of the then outstanding limited partner interests in such
other class of limited partner interest.

 

“PAA” shall have the meaning set forth in the Preamble.

 

“PAA Common Units” means common units representing limited partner interests in
PAA and having the rights and obligations specified in the PAA Partnership
Agreement.

 

“PAA GP” shall have the meaning set forth in the Preamble.

 

“PAA Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of PAA, dated as of the date hereof, as it may be amended,
modified or supplemented from time to time.

 

“PAA Series A Preferred Unit” means a Series A Preferred Unit representing a
limited partner interest in PAA and having the rights and obligations specified
in the PAA Partnership Agreement.

 

“PAGP” shall have the meaning set forth in the Preamble.

 

“PAGP Class A Shares” means Class A Shares representing limited partner
interests in PAGP, having the rights and preferences of “Class A Shares” as
contemplated by the PAGP Partnership Agreement.

 

“PAGP Class B Shares” means Class B Shares representing limited partner
interests in PAGP, having the rights and preferences of “Class B Shares” as
contemplated by the PAGP Partnership Agreement.

 

“PAGP Class C Shares” means Class C shares representing limited partner
interests in PAGP, having the rights and preferences of “Class C Shares” as
contemplated by the PAGP Partnership Agreement.

 

A-2

--------------------------------------------------------------------------------


 

“PAGP Entities” shall have the meaning set forth in the Preamble.

 

“PAGP GP” shall have the meaning set forth in the Preamble.

 

“PAGP Offering” shall have the meaning set forth in Section 4.2(a).

 

“PAGP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of PAGP, dated as of the date hereof, as it may be amended,
modified, or supplemented from time to time.

 

“Party” shall mean any one of the Persons that executes this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Simplification Agreement” means that certain Simplification Agreement, by and
among the Parties hereto, dated as of July 11, 2016, as it may be amended,
modified or supplemented from time to time.

 

“Stipulated Conversion Factor” means 0.9413316.

 

“Transactions” has the meaning given such term in the Simplification Agreement.

 

“Trigger Event” means any of the following (i) PAGP GP ceasing to own, directly
or indirectly, all of the outstanding general partner interests in, and ceasing
to act as the general partner of PAGP, (ii) PAGP or an Affiliate ceasing to own,
directly or indirectly, all of the outstanding equity interests in and ceasing
to act as the sole member or manager of, GP LLC, (iii) GP LLC or an Affiliate
ceasing to own, directly or indirectly, all of the outstanding general partner
interests in, and ceasing to act as the general partner of AAP, (iv) AAP or an
Affiliate ceasing to own, directly or indirectly, all of the outstanding equity
interests in, and ceasing to act as the sole member or manager of, PAA GP,
(v) PAA GP or an Affiliate ceasing to own, directly or indirectly, all of the
outstanding general partner interests in, and ceasing to act as as the general
partner of PAA, (vi) PAGP or any of its subsidiaries (including AAP) other than
PAA and its subsidiaries (A) engaging in any business or operations other than
the direct and indirect investment in and management of PAA and its
subsidiaries, (B) making any investment in any Person other than any direct or
indirect investment in PAA and its subsidiaries or (C) incurring any liabilities
other than those resulting from its investment in and management of PAA and
permitted by this Agreement (including any borrowings the proceeds of which are
then loaned to PAA pursuant to Section 4.3), other than, in the case of any of
clauses (A) through (C), any business, operations, investment or liability that
is immaterial in its nature or amount or (vii) any other event that materially
frustrates the intention of the Parties set forth in Section 3.1 or Section 4.1
hereof.

 

A-3

--------------------------------------------------------------------------------

 